Citation Nr: 1518985	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), depression, and paranoid disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from August 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for an acquired psychiatric disorder was last denied in an August 2006 decision of the RO.

2.  The evidence received since the August 2006 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In August 2006, the RO denied the Veteran's claim for service connection for bad feet, a mental condition and TDIU.  The Veteran filed a statement in October 2006 requesting to appeal the RO's decision, but he did not provide the specific issue he wanted to appeal.  In a January 2007 letter, the RO explained that his notice of disagreement needed clarification and that he must state the specific issue he disagreed with.  The letter notified the Veteran that if he did not respond within 60 days, his statement would not be considered a notice of disagreement.  The Veteran did not respond, and the August 2006 letter became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran filed a claim for mental condition and bilateral pes planus in June 2009.  The RO denied both issues in a November 2009 decision.  Notice of this decision was sent to the Veteran in December 2009.  Within one year of receiving this notice, the Veteran filed a claim to reopen his claim for mental condition and foot condition in November 2010.  Since the Veteran filed a notice of disagreement within one year of notification of the November 2009 decision, the Board does not find that the November 2009 decision is final.  Therefore, the last final decision is dated in August 2006.  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in August 2006 because there was no evidence of a current psychiatric disability or that it was incurred in or caused by the Veteran's military service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after August 2006] evidence bears directly and substantially upon these matters. 

Since August 2006, the Veteran has been diagnosed with depression, paranoid disorder and substance abuse disorders.  The Veteran also participated in the ATP Trauma Track program.  In a December 2011 letter, the Veteran's VA social worker explained that the program was designed for patients who had both a PTSD diagnosis and substance use disorders.  The Veteran also submitted a statement in September 2011 describing an incident that occurred during the military and the problems he has experienced due to his service trauma.  In addition, the Veteran submitted a statement in March 2012 by a fellow soldier who explained incidents where the Veteran was beaten by other soldiers during service and that this trauma had continued to cause the Veteran to have flashbacks and resentment.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for an acquired psychiatric disorder, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).
For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(5) (2014). 

In a September 2011 statement, the Veteran described how he was "jumped" by three other soldiers during service in a bathroom.  In a March 2012 letter, a fellow soldier described how he had to treat the Veteran for various cuts on his face and body due to the Veteran being "jumped" by three soldiers around January 1980.    

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

The Board acknowledges that it is unclear from the record whether the Veteran has a current diagnosis of PTSD.  Despite this, the Veteran claims that he was a victim of a personal assault during service and has psychiatric disabilities due to this assault.  The Veteran has not been notified of information that could support his claim for PTSD based on in-service personal assault.  For these reasons, the case must be remanded so the Veteran can be fully informed of the duties to assist and notify and what evidence he can submit to substantiate his claim.

A VA opinion was obtained in September 2011.  Since that time, the Veteran has entered the ATP Trauma Track program.  In a December 2011 letter, the Veteran's VA social workers explained that the program was designed for patients who have both PTSD diagnoses and substance use disorders.  In addition, the Veteran has submitted a statement explaining the harassment he experienced while in the military, including an incident where he was attacks by other soldiers.  The Veteran has also submitted a statement by a fellow soldier, dated in March 2012, which explains how the fellow soldiers would harass him and assault him.  For these reasons, the Board finds that a new VA examination is warranted to determine the current psychiatric disorders and an opinion as to whether they are related to his military service.

An April 2013 treatment records notes that the Veteran may possibility be receiving benefits from the Social Security Administration.  The Veteran should be asked whether he is receiving benefits from SSA due to psychiatric disorders and if so, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since July 2014 and associate them with the claims file.

2. Provide the Veteran with proper notice under 38 C.F.R. § 3.304(f)(5), noting that supporting evidence of the claimed personal assault stressor can consist of evidence other than official service department records.

3.  Ask the Veteran if he is receiving benefits from SSA for a psychiatric disability.  If he is receiving these benefits, attempt to obtain these records.

4. After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination with a psychologist or psychiatrist.  The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, sound medical principles and taking into account lay testimony from the Veteran.  The examiner should provide the following information:

 (a) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.

 (b) The examiner should specifically opine as to whether a diagnosis of PTSD is appropriate and, if so, the examiner should provide an opinion as to whether it is "at least as likely as not" that there is evidence in the claims folder that corroborates the Veteran's account of that in-service personal assault, and to identify the nature of that evidence.   

An explanation for any opinion expressed is required. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


